Title: To George Washington from William Grayson, 5 September 1785
From: Grayson, William
To: Washington, George



Dear Sir
New York Sepr 5h 1785.

I had the honor of your favor by Post: The hounds you allude to arrived here in the midst of a hot war against their fraternity: they were not however friendless: your Acquaintance Doctr Cochran took very good care of them while they remained at this place & has sent them by Capt. Packard’s sloop to Mount Vernon. I make no doubt that they have got there safe.

We have little news from Europe or elsewhere. Mr Otto came over in the last packett as chargé des affaires in the room of Mr Marbois who goes to the West Indies—We are informed the Chevalier de la Luzerne is to be here shortly in quality of Minister—The demand of the body of Longchamp is withdrawn.
For some time past there has been very few States on the floor, of course very little has been done.
I am happy to hear that after inspection, you are of opinion the obstructions on the Potowmac, are not greater than you had supposed them to be. I have the honor to be With the highest respect Yr Affect. fd & Most Obed. servt

Willm Grayson

